Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2021, 08/15/2021,  06/11/20, and 08/26/20 have been considered by the examiner.
	
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites that a sensor module “is positioned on a user’s skin,” which positively recites the human body, as the broadest reasonable interpretation of “a user’s skin” includes a location on the human body. Suggested language would be –a sensor module is configured to be positioned on a user’s skin--. 
Claims 2-10 are rejected by virtue of their dependence upon claim 1. 
Claim Rejections - 35 USC § 112
Claim 1 is rejected following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the body fluid" in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the body fluid” does not adequately describe what the measuring device is using to obtain the biometric information. Replacing “the body fluid” with “a user’s body fluid” would better describe what the measuring device is using to obtain this biometric information. 
Claim 1 recites the limitation "the biometric information" in line 7. There is insufficient antecedent basis for this limitation in the claim. The term “the biometric information” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the biometric information” to be “the user’s biological information” referred to in claim 1. Therefore, a transmitter connected to the sensor module in a detachable manner to transmit the user’s biological information measured 10by the sensor module to a user terminal.
Claims 2-10 are rejected by virtue of their dependence upon claim 1.
Claim 5 recites the limitation "the generated use-start information” in line 8. There is insufficient antecedent basis for this limitation in the claim. The term “the generated use-start information” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the generated use-start information” to be “information on the use-start time” referred to in claim 5. Therefore, 
Claim 7 also recites the limitation "the biometric information" in line 7. Applicant may need to amend claim 7 to say “the biological information,” as claim 7 will no longer have antecedent basis for “the measured biometric information”
Claim 9 recites the limitation "the expiration period" in line 8. There is insufficient antecedent basis for this limitation in the claim. The term “the expiration period” is not recited previously and is not necessarily an inherent characteristic of a sensor module. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Hampapuran (U.S. Patent Number 10007473).
Regarding claim 1, Hampapuran teaches continuous biometric information measuring device [fig. 1, element 100] comprising: a sensor module [fig. 1, element 103] positioned on a user's skin and 
Regarding claim 2, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor usage information includes registered sensor usage information previously registered in the memory [fig. 19, element 1924; col. 10: lines 30-33], generated sensor usage information generated when the sensor module and the transmitter [fig. 1, element 101] are connected [col. 10: lines 12-14], and received sensor usage information received from the user terminal through the transmitter [col. 10: lines 50-54, col. 11: lines 44-49, col. 12: lines 63-64].
Regarding claim 3, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the registered sensor usage information is at least one of an identifier, a manufacturing date, and a production lot of the sensor module [fig. 1, element 101; col. 16: lines 16-19], the generated sensor usage information is at least one of a use-start time of the sensor module [col. 28: lines 23-26], and the receiving sensor usage information is user information received from the user terminal [col. 11: lines 44-49].
Regarding claim 4, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor module further includes a storage controller [fig. 19, element 1920] generating the generated sensor usage information, registering and storing the generated sensor usage information in the memory, receiving the received sensor usage information, and registering and storing the received sensor usage information in the memory [col. 25: Lines 64-67; col. 26: Lines 1-30].

Regarding claim 6, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor module further comprises an operation controller determining whether a new transmitter is connected to the sensor module on the basis of the registered and stored transmitter identifier [col. 29: lines 20-67; col. 30: 1-14] and if the new transmitter [fig. 1, element 101]  is connected to the sensor module, continuously measuring the biometric information without performing an initialization operation of the sensor module [fig. 11; col. 20: lines 65-67; col. 21: 1-6; col. 27: lines 15-23]
Regarding claim 7, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the sensor module further comprises a message manager generating a measurement message from a combination of the measured biometric information and the registered and stored user information [col. 10: lines 26-28; col. 12 lines 63-65] and transmitting the measurement message to the user terminal through the transmitter [col. 11: lines 50-54].
Regarding claim 8, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the message manager generates the measurement message by encrypting the measured biometric information with the user information [col. 18: lines 14-21; col. 19: lines 10-15].

Regarding claim 10, Hampapuran further teaches a continuous biometric information measuring device [fig. 1, element 100; col. 10: lines 26-30], wherein the message manager determines the usage period of the sensor module from the use-start time information [col. 10: lines: 61-67; col. 11: lines 1-11] and, when the usage period of the sensor module is determined to be expired, generates an expiration message, and transmits the expiration message to the user terminal through the transmitter [fig. 1, element 101; col. 12: 17-18; 31-32]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE NMN ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791       

/THADDEUS B COX/Primary Examiner, Art Unit 3791